Citation Nr: 0101153	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-15 829A	)	DATE
	)
	)


THE ISSUES

1.  Whether an April 1999 decision of the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in not 
granting entitlement to an effective date prior to June 7, 
1987, for the assignment of a disability rating in excess of 
20 percent for left sciatic nerve injury with foot drop.

2.  Whether the April 1999 decision of the Board was clearly 
and unmistakably erroneous in not granting entitlement to an 
effective date prior to June 24, 1987, for the award of 
special monthly compensation based on the loss of use of the 
left foot.

3.  Whether the April 1999 decision of the Board was clearly 
and unmistakably erroneous in not granting an effective date 
prior to November 30, 1988, for the assignment of a total 
disability rating based on individual unemployability due to 
service-connected disability.

4.  Whether the April 1999 decision of the Board was clearly 
and unmistakably erroneous in not assigning a 30 percent 
disability rating for osteomyelitis of the left hip.

5.  Whether the April 1999 decision of the Board was clearly 
and unmistakably erroneous in not assigning an effective date 
of July 1, 1952, for the grant of service connection for 
osteomyelitis.


REPRESENTATION

Moving Party Represented by:  Jim Pino, Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from May 1950 to June 
1952.

2.  On August 9, 1999, the moving party submitted a motion 
for revision of the April 1999 Board decision pertaining to 
the denials of earlier effective dates for the disability 
rating in excess of 20 percent for left sciatic nerve injury 
with foot drop, special monthly compensation based on the 
loss of use of the left foot, and a total disability rating 
based on individual unemployability due to clear and 
unmistakable error in that decision.

3.  In an August 2000 order the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
vacated and remanded the April 1999 decision to the Board, to 
the extent that decision pertained to the denials of earlier 
effective dates for the disability rating in excess of 
20 percent for left sciatic nerve injury with foot drop, 
special monthly compensation based on the loss of use of the 
left foot, and a total disability rating based on individual 
unemployability.

4.  In April 1999 the issues of the effective date for the 
grant of service connection for osteomyelitis and the rating 
assigned for osteomyelitis were not within the Board's 
jurisdiction, and they were not subject to a final Board 
decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
Court, and decisions on issues which have subsequently been 
decided by the Court.  38 C.F.R. § 20.1400 (2000).

In the April 1999 decision that is the subject of the motion 
for review, the Board granted service connection for 
osteomyelitis.  Because the Board granted service connection 
for osteomyelitis, the notice of disagreement pertaining to 
that issue ceased to be valid in terms of instilling with the 
Board any authority to consider the downstream issues of the 
rating to be assigned for osteomyelitis or the effective date 
for the grant of service connection.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  In the April 1999 decision the 
Board did not consider the issues of the assigned rating or 
the effective date for the disorder, nor did the Board issue 
any decision pertaining to those downstream issues.  Because 
the Board has not rendered a decision regarding the 
disability rating assigned for osteomyelitis or the effective 
date for the grant of service connection, those issues are 
not subject to review based on clear and unmistakable error.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the April 1999 decision the Board also granted an 
effective date of June 7, 1987, for the assignment of a 
disability rating in excess of 20 percent for the residuals 
of a left sciatic nerve injury and denied an effective date 
prior to June 24, 1987, for the award of special monthly 
compensation based on the loss of use of the left foot.  The 
Board also denied entitlement to an effective date prior to 
November 30, 1988, for the assignment of a total disability 
rating based on individual unemployability.  In an August 
2000 order the Court vacated and remanded to the Board those 
issues, which the moving party subsequently challenged on the 
basis of clear and unmistakable error.  Because the Board's 
April 1999 decision was vacated, there is no final decision 
for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed without prejudice.


ORDER

The motion to review the April 1999 Board decision on the 
basis of clear and unmistakable error in that decision is 
dismissed.




		
	HOLLY E. MOEHLMANN
Veterans Law Judge
	Board of Veterans' Appeals

 


